the controlling law and did not reach the other issues colorably asserted.
                     Accordingly, we
                                 REVERSE the order granting the motion to dismiss AND
                     REMAND for proceedings consistent with this order.




                                                                Pickering


                                                                                             J.




                     PARRAGUIRRE, J., concurring:
                                 For the reasons stated in the SFR Investments Pool 1, LLC v.
                     U.S. Bank, N.A.,   130 Nev. 334 P.3d 408 (2014), dissent, I disagree
                     that respondent lost its lien priority by virtue of the homeowners
                     association's nonjudicial foreclosure sale. I recognize, however, that SFR
                     Investments is now the controlling law and, thusly, concur in the
                     disposition of this appeal.


                                                                                             J.
                                                                Parra guirre



                     cc:   Hon. Valorie J. Vega, District Judge
                           Greene Infuso, LLP
                           Akerman LLP/Las Vegas
                           Miles, Bauer, Bergstrom & Winters, LLP
                           Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                         2
(0) 1947A 4)14094/